Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s reply filed on 10/8/21 is acknowledged.  Claims 1-3, 5-10, 12, 13, 15-18, 30-38, 42, 45-50, and 53 are pending and are under examination. 
Response to Reply
Claim Interpretation under 35 U.S.C. 112(f)
See paragraphs 4-6 of the Office Action filed 7/15/21.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-10, 12, 13, 15-18, 30-38, 42, 45-50, and 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  

In light of applicant’s claim amendments and arguments, the prior rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn, except for the following below. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The prior rejection of claim 15 is maintained because it is unclear how the flow rate structurally further define the claimed device.  Because it appears the flow rate is 
The prior rejection of claims 16 and 17 are maintained because it is unclear how the concentration of cells exiting the microfluidics device structurally further define the claimed device.  Because it appears the cells are not structurally part of the claimed device, the claim language will be interpreted as intended use and/or functional claim language. 
The prior rejection of claim 18 is maintained because is it unclear whether the features, e.g., binding molecule and third solution are positively claimed because they are claimed in the intended use or functional claim language.  Also, it is unclear how the binding molecule, third solution, and exit of the cells structurally further define the claimed device.  Because it appears these features are not structurally part of the claimed device, the claim language will be interpreted as intended use and/or functional claim language.
Claim Interpretation
The Office asserts that terms and phrases like “for” and “wherein” constitute recitations of intended use language for purposes of examination.  Also, “configured to” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “for” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The 
Prior Art Rejections
In light of applicant’s claim amendments, the prior art rejections are modified. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, 12, 15-18, 30-37, 42, 45-47, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Grisham et al. (“Grisham,” US Pub. No. 2016/0047735, previously cited in IDS) in view of Barber et al. (“Barber,” US Pub. No. 2006/0223178, newly cited and cited in IDS). 
See Grisham above. 
As to claim 1, Grisham discloses a microfluidics device (e.g., [0004] et seq.) comprising: an input mechanism for introducing a first solution comprising cells (e.g., [0005] et seq., [0297] et seq., two inlets); a microfluidics chamber in fluid communication with the input mechanism (e.g., tilted post array area is the chamber in [0297] et seq.; [0615] et seq.), wherein the microfluidics chamber comprises a plurality of rows of posts, wherein at least one row comprises a plurality of posts distributed along a line oriented in a diagonal manner with respect to the microfluidics chamber (e.g., bump array comprises posts disposed at a tilt angle epsilon in [0012] et seq.; [0209] et seq.); 
With regard to claim 1, while Grisham discloses various dimensions in e.g., [00348] et seq., which include the distance between posts or obstacles, Grisham does not specifically disclose that the distance between each row is greater than the distance between each post.  Barber discloses in e.g., fig. 1E, the distance between each row (e.g., d = 24 um) is greater than the distance between each post (e.g., 12 um).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have a particular distance between rows and posts for the enrichment of cells and other analytes of interests (e.g., [0006] of Barber).  Furthermore, it is noted that sizes and dimensions of claimed features are not sufficient to define over the prior art, absent some evidence of unexpected results in using the claimed dimensions. 
As to claim 2, see e.g., [0297] and fig. 17B, which shows waste outlet is larger than product outlet of Grisham.
As to claim 3, see e.g., [0208] et seq. of Grisham.
As to claim 5, see e.g., [0217] et seq. of Grisham.
	As to claim 6, see e.g., [0212] et seq. and fig. 1 with regard to (a) or (b) of Grisham.
	As to claims 7 and 8, see e.g., [0219] et seq. and fig. 1 and 17B of Grisham.
	As to claim 9, see [0205] et seq. of Grisham.

	As to claim 12, see e.g., [0354] et seq. of Grisham.
	As to claim 15, see 112 rejection above and [0058] et seq. of Grisham.
	As to claims 16 and 17, see 112 rejection above and [0191] et seq.; and [0492] et seq. of Grisham.
	As to claim 18, see 112 rejection above and [0136] et seq. of Grisham.
As to claim 30, Grisham teaches a method for concentrating cells using a microfluidics device (e.g., [0004] et seq.) comprising: introducing a first solution comprising cells into a microfluidics chamber via an input mechanism (e.g., [0005] et seq., [0297] et seq., two inlets), wherein the chamber is in fluid communication with the input mechanism (e.g., tilted post array area is the chamber in [0297] et seq.; [0615] et seq.); applying pressure to cause the solution comprising the cells to flow through the microfluidics chamber (e.g., pressure-driven flow in [0276] et seq.), wherein the microfluidics chamber comprises a plurality of rows of posts, wherein each row comprises a plurality of posts distributed along a line oriented in a diagonal manner with respect to the microfluidics chamber (e.g., bump array comprises posts disposed at a tilt angle epsilon in [0012] et seq.; [0209] et seq.); and deflecting the cells to a side of the chamber by the rows of posts to deplete cells from the solution exiting a first output mechanism and enrich cells in the solution exiting a second output mechanism (e.g., two outlets in fluid communication with tilted post array area in fig. 17B, [0208] et seq.).
With regard to claim 30, while Grisham discloses various dimensions in e.g., [00348] et seq., which include the distance between posts or obstacles, Grisham does not specifically disclose that the distance between each row is greater than the distance 
	As to claim 31, see e.g., 17B and [0297] et seq. of Grisham.
	As to claim 32, see e.g., [0208] et seq. of Grisham.
	As to claim 33, see e.g., [0212] et seq. of Grisham.
	As to claims 34 and 35, see e.g., [0219] et seq. and fig. 1 and 17B. of Grisham.
	As to claim 36, see e.g., [0205] et seq. of Grisham.
As to claim 37, see e.g., [0354] et seq. of Grisham.
As to claim 42, see e.g., fig. 17B, [0136] et seq. of Grisham.
As to claim 45, see e.g., [0223] et seq. of Grisham.
As to claim 46, see e.g., [0079] et seq. of Grisham.
As to claim 47, see e.g., [0083] et seq. of Grisham.
As to claim 50, see e.g., [0079] et seq. of Grisham.
Claims 13 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Grisham in view of Barber, as applied to claim 1 above, and further in view of Achrol et al. (“Achrol,” US Pub. No. 2011/0020459, previously cited).
See Grisham and Barber above. 
.  
Claims 48, 49, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Grisham in view of Barber, as applied to claim 1 above, and further in view of Chen et al. (“Chen,” US Pub. No. 2014/0030788, previously cited and cited in IDS).
See Grisham and Barber supra.
As to claims 48 and 49, Grisham does not specifically teach activating of cells specific to CD3 and CD28.  Chen teaches in e.g., [0213] et seq., activating of cells specific to CD3 and CD28.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the activated T cell using specific antibodies, to aid in viral monitoring (e.g., [0213] of Chen).   Grisham does teach period of time in e.g., [0528] et seq.
As to claim 53, see e.g., [0310] et seq. of Grisham. 
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-10, 12, 13, 15-18, 30-38, 42, 45-50, and 53 have been considered but are moot because of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



1/15/2022